Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-14 allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter from claim 4 to independent claim 1 and by rewriting claims 7 and 11 in independent form that includes the allowable subject matter.  References Hong et al. U.S. Pub. No. 2017/0140501, Chun et al. U.S. Pub. No. 2019/0188126, Chen et al. U.S. Pub. No. 2008/0144952, Welland U.S. Patent No. 5,581,722 and Sharp et al. U.S. Pub. No. 2017/0039396 are made of record as teaching the art of an image drawing apparatus with increased memory efficiency.  However, none of the prior art teaches or suggests:  
from claim 1 – “a table storing information on the at least one assignment start block and the at least one assignment end block for each of the windows and a physical address of each of the windows.”  
from claim 7 – “wherein when the transaction based on the virtual address is a transaction for an unassigned area which is not the assigned area, the transaction conversion unit transmits a predetermined code to a master module which outputs the transaction based on the virtual address without accessing the memory.”
from claim 11 – “wherein the assigned area is a set in advance according   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 4/7/2021, with respect to 35 U.S.C. § 103 Rejections of claims 1-3, 6, 9, 10 and 12-19 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612